Opinion issued April 16, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00968-CV
                           ———————————
                     CECILIA CLINKSCALE, Appellant
                                        V.
                   LEIROI MICKELE DANIELS, Appellee



                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-58724


                         MEMORANDUM OPINION

      Appellant, Cecilia Clinkscale, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

Further, appellant has not paid or made arrangements to pay for the reporter’s

record. After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 5; 42.3(b).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                         2